              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4910 Page 1 of 15



                           1   MICHAEL M. MADDIGAN (SBN 163450)
                               HOGAN LOVELLS US LLP
                           2   1999 Avenue of the Stars, Suite 1400
                               Los Angeles, CA 90067
                           3   Telephone: (310) 785-4727
                               Facsimile: (310) 785-4601
                           4   Email: michael.maddigan@hoganlovells.com
                           5   Attorney for M.M.M. Plaintiffs
                           6
                           7
                           8
                           9                         UNITED STATES DISTRICT COURT
                       10                         SOUTHERN DISTRICT OF CALIFORNIA
                       11                                     SAN DIEGO DIVISION
                       12
                       13      M.M.M., on behalf of his minor child,    Case No. 3:18-cv-1832-DMS
                               J.M.A., et al.,
                       14
                       15                       Plaintiffs,
                       16      v.
                       17      Jefferson Beauregard Sessions, III,
                               Attorney General of the United States,
                       18      et al.,
                       19                       Defendants.
                       20
                       21      Ms. L, et al.,                           Case No. 3:18-cv-428-DMS
                       22
                                                Plaintiffs,             JOINT RESPONSE TO
                       23                                               OBJECTIONS TO CLASS
                               v.                                       ACTION SETTLEMENT
                       24
                                                                        DATE: November 15, 2018
                       25      U.S. Immigration and Customs             TIME: 10:30 AM
                               Enforcement, et al.,                     COURTROOM: 13A
                       26                                               JUDGE: Hon. Dana M. Sabraw
                                                Defendants.
                       27
                       28
H OG AN L OV ELLS US
        LLP
  A TTORN E YS A T L A W                                                     JOINT RESPONSE TO OBJECTIONS
     L OS A N G ELES
                                                                             TO CLASS ACTION SETTLEMENT
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4911 Page 2 of 15



                           1    I.   Introduction
                           2         Plaintiffs and Defendants in the M.M.M., Ms. L, and Dora cases hereby
                           3   submit these responses to the Objections filed regarding the proposed class action
                           4   settlement of asylum-related claims (“Settlement”). For the reasons stated below
                           5   and in Plaintiffs’ Motion for Final Approval, see M.M.M. Dkt. 96, Ms. L Dkt. 315,
                           6   the parties respectfully request that the Court grant final approval of the Settlement.
                           7         None of the objectors raise any issue that should prevent approval of the
                           8   Settlement as fair, reasonable, and adequate. Indeed, the bulk of the arguments
                           9   raised by these objectors are not “objections” at all, but rather arguments that the
                       10      Settlement should be expanded to include additional individuals and/or to seek
                       11      relief that is not sought in the M.M.M. case, Dora case, and Ms. L asylum-related
                       12      claims that resulted in this Settlement. Other objections involve individual
                       13      circumstances that the parties can (and have already) addressed as part of the
                       14      Settlement.
                       15            This response addresses each of the six objections:
                       16                • Lesbi Martinez-Martinez (M.M.M. Dkt. 83, Ms. L. Dkt. 282)
                       17                • Egla Arely Velasquez Molina (M.M.M. Dkt. 88, Ms. L.
                       18                  Dkt. 289)
                       19                • Catholic Charities Community Services of the Archdiocese of
                       20                    New York (Ms. L. Dkt. 292)
                       21                • Ms. M.D-L (Ms. L. Dkt. 294)
                       22                • K.R.M.C. (M.M.M. Dkt. 93)
                       23                • Together & Free (Ms. L. Dkt. 306)
                       24      II.   Objections by Ms. Martinez-Martinez and Ms. Velasquez Molina
                       25            These “objectors” do not contend that the settlement agreement is
                       26      unfair or unreasonable for settlement class members; instead, they ask the
                       27      Court to find that they are settlement class members so that they can receive
                       28      the benefits that the settlement provides. For that reason, these filings do not
H OG AN L OV ELLS US                                                     -2-      JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4912 Page 3 of 15



                           1   provide any basis to conclude that the settlement should not be approved.
                           2         Both objectors—Ms. Martinez-Martinez and Ms. Velasquez Molina,
                           3   represented by the law firm King & Spalding—allege that they are legal
                           4   guardians. See Ms. L. Dkt. 282 at 1-2; Ms. L Dkt. 289 at 1-2. However, even
                           5   assuming both women are in fact legal guardians, legal guardians fall outside
                           6   the plain language definition of the settlement class set forth in footnote 1 of
                           7   the proposed Settlement. See Settlement Agreement, M.M.M. Dkt. 96,
                           8   Exhibit 20. That definition refers to “parents,” and does not include legal
                           9   guardians. Id. Unless these objectors can make a claim to parentage, they
                       10      fall outside the class definition. 1 Nevertheless, both objectors request
                       11      inclusion for purposes of obtaining the relief provided by the settlement.
                       12            Individuals who are not class members do not have standing to object
                       13      to a settlement that does not bind them. Under Federal Rule of Civil
                       14      Procedure 23(e)(5), “[a]ny class member may object” to a class settlement,
                       15      but non-class members do not have such standing to object. To the extent
                       16      these objectors are not settlement class members, they are not bound to the
                       17      release contained in the settlement, and may choose to pursue their claims
                       18      independently.
                       19            Most importantly, the objectors’ arguments do not challenge the
                       20      overall fairness of the Settlement. The inquiry before the Court is limited to
                       21      whether the Settlement is fair, reasonable, and adequate for the class
                       22      members who are bound by its provisions, and neither of these filings argues
                       23      otherwise. Accordingly, these “objections” do not provide any reason for the
                       24
                       25      1
                                 These two individuals filed supplemental objections on November 8, 2018, Dkts.
                       26      312 and 313, contending that a letter sent to a third individual provided evidence
                               that the government conceded that they are class members in the Ms. L. litigation.
                       27      The government’s position is that the letter attached to these supplemental filings
                               was sent in error, and a corrected letter was served on that individual on November
                       28      13, 2018. As stated above, legal guardians are not part of the Settlement.
H OG AN L OV ELLS US                                                      -3-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4913 Page 4 of 15



                           1   Court to question the fairness of the Settlement.
                           2   III.   Objections by Catholic Charities Community Services of the
                           3          Archdiocese of New York
                           4             a. “Opting out” of reunification is not an issue addressed by this
                           5                Settlement
                           6          Catholic Charities’ first “objection” also is not an objection to the proposed
                           7   settlement for the asylum claims of the Ms. L, Dora, and M.M.M. plaintiffs, but
                           8   instead raises a concern related primarily to implementation of the Court’s
                           9   injunction requiring reunification in Ms. L. In particular, Catholic Charities argues
                       10      that children should have the right to “opt out” of reunification, and, by doing so,
                       11      regain their status as unaccompanied alien children (UACs). Ms. L. Dkt. 292 at 1-
                       12      2. However, the question of whether a family can re-separate is outside the scope
                       13      of what the Settlement Agreement addresses, as the Settlement Agreement
                       14      addresses only the asylum or other protection claims of the parent and child class
                       15      members physically present in the United States, and does not address issues
                       16      related to reunification for those class members.
                       17             Catholic Charities concedes that the “Proposed Settlement does not address
                       18      the circumstances under which children may re-separate, and [they] do not ask for
                       19      resolution of that issue here.” See Ms. L. Dkt. 292 at 7. Nevertheless, Catholic
                       20      Charities asks for clarification that “children who re-separate from their parents for
                       21      the purpose of seeking relief from ongoing confinement are entitled to be treated as
                       22      unaccompanied and placed in Section 240 proceedings.” Id. at 11.
                       23             The circumstances under which parents and children should be reunified, and
                       24      the extent to which reunification can be waived, are addressed in the Ms. L.
                       25      reunification litigation and the preliminary injunction issued by the Court in those
                       26      proceedings. In contrast, this Settlement Agreement relates to the separate and
                       27      distinct claims regarding the asylum procedures that should apply to certain parents
                       28      and children who were previously separated. It is true that the applicable
H OG AN L OV ELLS US                                                     -4-       JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                           TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4914 Page 5 of 15



                           1   procedures in given factual circumstances depend, in part, on whether the parent
                           2   and child are reunified. See, e.g., Settlement Agreement, M.M.M. Dkt. 96, Ex. 20 ¶
                           3   1(a) (child class members who are not reunified are considered unaccompanied
                           4   alien children and “will be afforded existing procedures for unaccompanied alien
                           5   children pursuant to governing statues and regulations,” including Section 240
                           6   proceedings). But whether a family should have been reunified or whether it can
                           7   re-separate is a Ms. L reunification question, not a question determined by the
                           8   Settlement Agreement. Put differently, Catholic Charities’ objection is not one to
                           9   the fairness or reasonableness of the Settlement Agreement or the procedures set
                       10      forth therein, but to the fairness and reasonableness of the Court’s preliminary
                       11      injunction order requiring reunification as a general matter.
                       12                b. Children with voluntary departure orders
                       13            Catholic Charities’ second objection is that they have identified six
                       14      children who accepted voluntary departure orders based on the understanding
                       15      that doing so would allow them to reunify with their parent in their country
                       16      of origin. Ms. L. Dkt. 292 at 16-18. Those orders obligated the children to
                       17      depart within 120 days, at the government’s expense, or else they would face
                       18      negative consequences including a bar on re-entry, ineligibility for certain
                       19      forms of immigration relief, and a fine of at least $1,000. Id. at 17. These
                       20      six children remain in the country even though the deadline for these children
                       21      to voluntarily depart has either passed, or likely will pass, prior to final
                       22      approval of this settlement. Id. at 18. Catholic Charities asks that the
                       23      Settlement be expanded to include a provision that would vacate these
                       24      voluntary departure orders to permit these six children to pursue asylum
                       25      claims.
                       26            The information provided by Catholic Charities is not sufficient to
                       27      determine whether these children are settlement class members or to evaluate
                       28      what the appropriate approach would be for these children to ensure that they
H OG AN L OV ELLS US                                                       -5-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                           TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4915 Page 6 of 15



                           1   have the opportunity to make an appropriate election as to how to proceed.
                           2   The government is willing to examine such cases if and when brought to its
                           3   attention to determine what is the most appropriate course of action in an
                           4   individual case.
                           5            c. The settlement is not ambiguous and does not require clarification
                           6         Catholic Charities proposes three “clarifications” to the settlement to
                           7   address what it believes are ambiguities in the language. See Ms. L Dkt.
                           8   No. 292 at 20-23. Setting aside the fact that such “clarifications” do not
                           9   constitute objections to the settlement, modifications to the Settlement are
                       10      not necessary because the agreement is clear as to the meaning of the
                       11      provisions on which Catholic Charities seeks clarification.
                       12            First, nothing in Paragraph 8 of the Settlement (which Catholic
                       13      Charities refers to as the waiver provision) limits the “lawfully available”
                       14      (Ms. L Dkt. No. 292 at 21) defenses that a class member may assert once the
                       15      class member is in Section 240 proceedings.
                       16            Second, as to Paragraph 1(a) of the Settlement, see Ms. L Dkt. No. 292
                       17      at 20-21, the agreement provides that parent and child class members who
                       18      are not currently detained in ICE or HHS custody (i.e., have been released),
                       19      and have been issued an NTA, will not be removed before going through
                       20      Section 240 proceedings. The parties do not believe that this provision is in
                       21      tension with Paragraph 1(d).
                       22            Third, the reference to reunification with a “parent” in Paragraph 1(a)
                       23      of the Settlement refers to reunification with a Ms. L class member parent,
                       24      i.e., the parent from whom the child was originally separated. Under the
                       25      class definition contained in the agreement, children who have not been
                       26      reunified with or who will not be subject to reunification with a Ms. L class
                       27      member parent—including children who have been released from ORR
                       28      custody to a sponsor—are not part of the child settlement class. Nothing in
H OG AN L OV ELLS US                                                     -6-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                         TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4916 Page 7 of 15



                           1   the settlement affects the immigration procedures that would apply to such
                           2   children. Rather, the Settlement leaves in place the procedures that would
                           3   ordinarily apply when a child is placed into ORR custody as an
                           4   unaccompanied alien child. See Settlement Agreement, M.M.M. Dkt. 96, Ex.
                           5   20 ¶ 1(a) (stating that non-reunified children “will be afforded existing
                           6   procedures for unaccompanied alien children pursuant to governing statutes
                           7   and regulations, including but not limited to Section 240 removal
                           8   proceedings”).
                           9   IV.   Objections by Ms. M.D-L and K.R.M.C.
                       10            Neither of these filings constitutes an actual objection to the fairness of
                       11      the Settlement. Rather, each of these “objectors” has raised their particular
                       12      factual circumstances, which the parties have since addressed separately as
                       13      set forth below. One of these individuals wishes to receive the relief
                       14      provided by the Settlement (and she will receive that relief) and the other is
                       15      challenging her reunification under the Ms. L. preliminary injunction, a
                       16      challenge that is unrelated to the Settlement Agreement.
                       17                a. Ms. M.D-L
                       18            Ms. M.D-L filed an “objection,” arguing that she is entitled to
                       19      reunification with her child under the Court’s prior orders and entitled to the
                       20      asylum procedures of this Settlement. Defendants agree that she is entitled to
                       21      reunification, and are working with counsel to facilitate that reunification in
                       22      light of the fact that the child currently is not in ORR custody, but has been
                       23      released to the custody of her father. The parties also agree that she is a class
                       24      member for purposes of this Settlement. Accordingly, she will receive the
                       25      asylum procedures under the Settlement Agreement, as she requests. She
                       26      does not object to the Settlement, but rather asks to confirm that she is
                       27      covered by it.
                       28
H OG AN L OV ELLS US                                                      -7-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4917 Page 8 of 15



                           1             b. K.R.M.C.
                           2         Melissa Cuadrado filed an objection on behalf of a child, K.R.M.C.
                           3   See M.M.M. Dkt. 93. On November 8, 2018, Plaintiffs’ counsel received an
                           4   e-mail from Ms. Cuadrado stating that she would be withdrawing the
                           5   objection and attaching a statement of withdrawal. Ex. 23. Nonetheless, out
                           6   of an abundance of caution, the parties briefly address the objection here.
                           7   The government’s position is that the father of this child is eligible for
                           8   reunification under the Ms. L. preliminary injunction, and the government
                           9   has reviewed this case and determined that reunification is appropriate. The
                       10      child, through pro bono counsel, submitted this “objection” asking not to be
                       11      reunified with her father. The issue presented by this filing concerns the
                       12      propriety of reunification in this individual child’s case, and is not properly
                       13      filed as an objection to the Settlement Agreement because it does not bear on
                       14      the fairness of the settlement. Her filing therefore provides no basis for the
                       15      Court to deny approval.
                       16      V.    Objections by Together & Free 2
                       17            The three issues raised by Together & Free do not provide any
                       18      substantive basis for rejecting the proposed Settlement, even accepting the
                       19      facts set forth in the document. 3
                       20
                       21
                       22      2
                                 The docketed version of the Together & Free objection is missing every other
                       23      page. See Ms. L Dkt. 306. A complete version of the objection, provided to
                               Plaintiffs’ counsel by Kate Wheatcroft at Together & Free, is attached hereto as Ex.
                       24      24.
                               3
                                 Although Together & Free represents that it “has received permission from the
                       25      Class Members” to object on their behalf, the organization’s relationship with the
                               affected purported class members is not entirely clear, especially since the brief
                       26      refers to other legal counsel who represent the parents listed in the attachment to
                               their objection. Given that Together & Free does not represent any purported class
                       27      members, it appears to lack standing to object to the settlement. The parties assume
                               for the purposes of this brief that Together & Free has standing to object on behalf
                       28      of the parents listed.
H OG AN L OV ELLS US                                                      -8-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
              Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4918 Page 9 of 15



                           1         First, Together & Free argues that the Settlement “fails to require the
                           2   reunification of families that are still separated.” Ex. 24 at 2. However, as
                           3   discussed above, the Settlement Agreement addresses the asylum claims of
                           4   class members and does not address reunification of those class members
                           5   under the Ms. L. preliminary injunction. One statement by Together & Free
                           6   reflects a fundamental misunderstanding of the agreement. Separated
                           7   children class members are not barred by the Settlement “from filing further
                           8   legal action to seek reunification.” Id. at 3. This Settlement, and the release
                           9   for the class, does not release claims for reunification, which are at issue in
                       10      Ms. L. Parents who are still seeking reunification may continue to pursue it.
                       11            Second, Together & Free argues that the Settlement does not provide
                       12      “meaningful relief” to removed parents. Id. at 5. The Settlement Agreement
                       13      creates a procedure by which cases of individual removed parents may be
                       14      brought to the attention of the government by counsel in Ms. L., if Ms. L
                       15      counsel believes that the return of a particular removed parent may be
                       16      warranted. See Settlement Agreement, M.M.M. Dkt. 96, Ex. 20 at 6. Counsel
                       17      in Ms. L. is actively working to determine whether any such cases exist. The
                       18      Settlement does not cause removed parents to give up any rights they
                       19      otherwise would have had; it confirms that “existing law, existing
                       20      procedures, and the Court-approved reunification plan” addresses the rights
                       21      of these parents. Id.
                       22            Third, Together & Free argues that the settlement agreement does not
                       23      provide for a “just, efficient, and orderly process to identify Class Members
                       24      and/or administer the relief provided.” Ex. 24 at 2. This also is not correct.
                       25      The Settlement contemplated an extensive notice process in which counsel
                       26      for plaintiffs coordinated with hundreds of organizations providing relief to
                       27      putative class members to explain the rights of class members under the
                       28      Settlement. See Mot. for Preliminary Approval of Proposed Settlement,
H OG AN L OV ELLS US                                                      -9-     JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4919 Page 10 of 15



                           1   M.M.M. Dkt. 73 at 20-24. The government has provided available contact
                           2   information regarding putative class members to counsel for plaintiffs, who
                           3   have used that information to provide direct notice to class members about
                           4   the procedures under the Settlement. See Mot. for Final Approval, M.M.M.
                           5   Dkt. 95-1 at 11-12. Further, the Court has requested that the government
                           6   provide status reports regarding the number of class members who have
                           7   received asylum procedures under the Settlement, and the manner in which
                           8   those class members’ cases have been managed.
                           9   VI.   Conclusion
                       10            For the foregoing reasons, and for the reasons set forth in the Motion for
                       11      Final Approval of Class Action Settlement and memorandum in support thereof, the
                       12      Objections filed by class members (and by non-class members) do not impact the
                       13      overall fairness and reasonableness of the Settlement, which provides significant
                       14      relief to many hundreds of parents and children. The parties respectfully request
                       15      that the Court enter an order approving the Settlement as fair, reasonable, and
                       16      adequate.
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
H OG AN L OV ELLS US                                                    - 10 -   JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                         TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4920 Page 11 of 15



                           1   November 14, 2018         HOGAN LOVELLS US LLP
                           2                             /s/ Michael Maddigan
                                                         Michael Maddigan
                           3                             (Cal. Bar No. 163450)
                                                         1999 Avenue of the Stars, Suite 1400
                           4                             Los Angeles, CA 90067
                                                         Telephone: (310) 785-4727
                           5                             Facsimile: (310) 785-4601
                                                         michael.maddigan@hoganlovells.com
                           6
                                                         Justin W. Bernick*
                           7                             Zachary W. Best*
                                                         T. Clark Weymouth*
                           8                             555 Thirteenth Street, NW
                                                         Washington, DC 20004
                           9                             Telephone: (202) 637-5600
                                                         Facsimile: (202) 637-5910
                       10                                justin.bernick@hoganlovells.com
                                                         zachary.best@hoganlovells.com
                       11                                t.weymouth@hoganlovells.com
                       12                                Oliver J. Armas*
                                                         Ira M. Feinberg (Cal. Bar No. 064066)
                       13                                875 Third Avenue
                                                         New York, NY 10022
                       14                                Telephone: (212) 918-3000
                                                         Facsimile: (212) 918-3100
                       15                                oliver.armas@hoganlovells.com
                                                         ira.feinberg@hoganlovells.com
                       16
                                                         Katherine A. Nelson*
                       17                                1601 Wewatta Street, Suite 900
                                                         Denver, CO 80202
                       18                                Telephone: (303) 899-7300
                                                         Facsimile: (303) 899-7333
                       19                                katherine.nelson@hoganlovells.com
                       20                                Haley K. Costello Essig*
                                                         Park Place II, Ninth Floor
                       21                                7930 Jones Branch Drive
                                                         McLean, VA 22102-3302
                       22                                Telephone: (703) 610-6100
                                                         Facsimile: (703) 610-6200
                       23                                haley.essig@hoganlovells.com
                       24                                Proposed Class Counsel for Child Class
                       25                                Aaron M. Olsen
                                                         Haeggquist and Eck LLP
                       26                                225 Broadway, Ste 2050
                                                         San Diego, CA 92101
                       27                                phone: 619.342.8000
                                                         fax: 619.342.7878
                       28                                aarono@haelaw.com
H OG AN L OV ELLS US                                    - 11 -   JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                         TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4921 Page 12 of 15



                           1
                                                         /s/ Wilson G. Barmeyer
                           2                             Wilson G. Barmeyer*
                                                         Carol T. McClarnon*
                           3                             EVERSHEDS SUTHERLAND (US)
                                                         LLP
                           4                             700 Sixth Street NW, Suite 700
                                                         Washington, DC 20001
                           5                             (202) 383-0100
                                                         (202) 637-3593 (facsimile)
                           6                             wilsonbarmeyer@eversheds-
                                                         sutherland.com
                           7
                                                         John H. Fleming*
                           8                             EVERSHEDS SUTHERLAND (US)
                                                         LLP
                           9                             999 Peachtree Street NE, Suite 2300
                                                         Atlanta, GA 30309
                       10                                (404) 853-8000
                                                         (404) 853-8806 (facsimile)
                       11                                johnfleming@eversheds-sutherland.com
                       12                                Sirine Shebaya*
                                                         Johnathan Smith*
                       13                                MUSLIM ADVOCATES
                                                         P.O. Box 34440
                       14                                Washington, D.C. 20043
                                                         (202) 897-2622
                       15                                (202) 508-1007 (facsimile)
                                                         sirine@muslimadvocates.org
                       16                                johnathan@muslimadvocates.org
                       17                                Simon Y. Sandoval-Moshenberg*
                                                         Sophia Gregg*
                       18                                LEGAL AID JUSTICE CENTER
                                                         6066 Leesburg Pike, Suite 520
                       19                                Falls Church, VA 22041
                                                         (703) 778-3450
                       20                                (703) 778-3454 (facsimile)
                                                         simon@justice4all.org
                       21                                sophia@justice4all.org
                       22                                Proposed Class Counsel for Parent
                                                         Class
                       23
                                                         Lee Gelernt*
                       24                                Judy Rabinovitz*
                                                         Anand Balakrishnan*
                       25                                Stephen Kang *
                                                         Spencer Amdur
                       26                                Daniel Galindo
                                                         AMERICAN CIVIL LIBERTIES
                       27                                UNION FOUNDATION
                                                         125 Broad St.
                       28                                18th Floor
H OG AN L OV ELLS US                                    - 12 -   JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                         TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4922 Page 13 of 15



                           1                             New York, NY 10004
                                                         T: (212) 549-2660
                           2                             F: (212) 549-2654
                                                         lgelernt@aclu.org
                           3                             jrabinovitz@aclu.org
                                                         abalakrishnan@aclu.org
                           4                             skang@aclu.org
                                                         samdur@aclu.org
                           5                             dgalindo@aclu.org
                           6                             Proposed Counsel For Class Members
                                                         Who do not Meet the Physical Presence
                           7                             Requirement
                           8                             *Admitted Pro Hac Vice
                           9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
H OG AN L OV ELLS US                                    - 13 -   JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                         TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4923 Page 14 of 15



                           1                             CERTIFICATE OF SERVICE
                           2          I hereby certify that I filed the foregoing JOINT RESPONSE TO
                           3   OBJECTIONS TO CLASS ACTION SETTLEMENT, with the Clerk of the Court
                           4   through the ECF system on November 14, 2018. This system provided a copy to
                           5   and effected service of this document on all parties.
                           6 Dated:      November 14, 2018               HOGAN LOVELLS US LLP
                           7
                           8                                             By:     /s/ Michael Maddigan
                           9                                                   Michael Maddigan
                                                                               Attorneys for Plaintiff
                       10                                                      (Cal. Bar No. 163450)

                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
H OG AN L OV ELLS US                                                    - 14 -    JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                          TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
            Case 3:18-cv-00428-DMS-MDD Document 318 Filed 11/14/18 PageID.4924 Page 15 of 15



                           1     M.M.M., on behalf of his minor child, J.M.A., et al. v. Jefferson Beauregard
                           2             Sessions, III, Attorney General of the United States, et al.

                           3   EXHIBITS TO JOINT RESPONSE TO OBJECTIONS TO CLASS ACTION
                           4                          SETTLEMENT

                           5                             TABLE OF CONTENTS

                           6
                                 Exhibit                       Document                             Pages
                           7
                                   23              Statement of Withdrawal of Melissa               16-20
                           8                             Cuadardo re K.R.M.C.
                           9                       Complete Statement of Objection by
                                   24                      Together & Free                          21-31
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
H OG AN L OV ELLS US                                                 - 15 -   JOINT RESPONSE TO OBJECTIONS
        LLP
  A TTORN E YS A T L A W                                                      TO CLASS ACTION SETTLEMENT
     L OS A N G ELES
Case 3:18-cv-00428-DMS-MDD Document 318-1 Filed 11/14/18 PageID.4925 Page 1 of 5




                           EXHIBIT 23
    Case 3:18-cv-00428-DMS-MDD Document 318-1 Filed 11/14/18 PageID.4926 Page 2 of 5




From:                                   Melissa Cuadrado <melissa.cuadrado@raicestexas.org>
Sent:                                   Thursday, November 08, 2018 5:21 PM
To:                                     MMMSettlementQuestions
Cc:                                     Anand Balakrishnan; Mayra Jimenez; Manoj Govindaiah
Subject:                                Withdrawal of objection to proposed settlement
Attachments:                            withdrawal of objection_KRMC.pdf



Good afternoon,

Please find attached class member K.R.M.C.'s withdrawal of her previously filed objection to the
proposed settlement in the MMM case.

The original was sent to the San Diego court and will arrive no later than tomorrow afternoon. Your
office will receive a copy by Priority Mail Express and should arrive by noon tomorrow.

Please do not hesitate to contact me with any questions or concerns.

Best,



Melissa Jeffries Cuadrado
Senior Staff Attorney
Refugee and Immigrant Center
for Education and Legal Services (RAICES)
5121 Crestway Dr., Ste. 105
San Antonio, Texas 78239
Digital Tel. and Fax: (210) 501-0290
melissa.cuadrado@raicestexas.org
www.raicestexas.org


PRIVILEGED AND CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION, ATTORNEY WORK PRODUCT
AND ATTORNEY MENTAL IMPRESSIONS.
The information contained in this e-mail (along with any attachments) is intended only for the use of the individual to whom it is
addressed and may contain privileged and/or confidential information that is exempt from disclosure by the Electronic Communications
Privacy Act, 18 U.S.C. §§ 2510-2521. If the reader of this message is not the intended recipient, you are hereby notified that you should
not read any further, and any dissemination, distribution, or copying of this communication is strictly prohibited. If you are the intended
recipient, please be aware that forwarding this message to others may result in a waiver of these privileges. If you have received this e-mail
in error, please immediately return this e-mail to the sender and delete it and any copies.




                                                                      1
Case 3:18-cv-00428-DMS-MDD Document 318-1 Filed 11/14/18 PageID.4927 Page 3 of 5
Case 3:18-cv-00428-DMS-MDD Document 318-1 Filed 11/14/18 PageID.4928 Page 4 of 5
Case 3:18-cv-00428-DMS-MDD Document 318-1 Filed 11/14/18 PageID.4929 Page 5 of 5
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4930 Page 1 of 11




                            EXHIBIT 24
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4931 Page 2 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4932 Page 3 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4933 Page 4 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4934 Page 5 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4935 Page 6 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4936 Page 7 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4937 Page 8 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4938 Page 9 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4939 Page 10 of 11
Case 3:18-cv-00428-DMS-MDD Document 318-2 Filed 11/14/18 PageID.4940 Page 11 of 11
